Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/19/2022 has been entered.

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1, 7 and 14
Cancelled: 3, 5, 9, 12 and 15-16
Added: 19
Therefore, claims 1-2, 4, 6-8, 10-11, 13-14 and 17-19 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Specifically, claim 4 depends upon claim 1, which now requires that the vehicle be operated in reverse.  Claim 4 adds limitations requiring that the user interfaces display vehicle or flight information.  No support was found in the filed specification that detailed operation of a vehicle that both operates in reverse and displays flight information. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitation "the camera" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 7 already recites “real-time external view in a direction behind the vehicle while the vehicle is operated in reverse”. And, this limitation is narrower than the limitation “real-time external view while the vehicle is operated in reverse” recited in dependent claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Priority
The current application, 15/950,574, is a Continuation-in-part of 15/678,552.  All currently presented independent claims require operation of a vehicle in reverse.  15/678,552 does not provide 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2013/0321629 A1, hereinafter “Zhang”) in view of Han (US 2017/0132480 A1, hereinafter “Han”).

As to claim 1, Zhang (Fig. 4) discloses a method for displaying information and receiving commands for directing a vehicle (400; Para. 0022), comprising: 
displaying a real-time external view captured by a camera (Para. 0025, 0057) mounted to the vehicle on a single touch-screen instrument panel display (Fig. 1 element 152; Para. 0019); 
overlaying one or more real-time interactive navigational displays (Fig. 10 element 1020) over the real- time external view on the touch-screen instrument panel display (Para. 0061), the one or more real-time navigational displays adapted to receive touch inputs through the touch screen instrument panel display from a user such that the user maintains a heads-up view via the real-time external view while directing the vehicle (Para. 0061, zooming);
determining distances from a nearby vehicle or a geographical location visible in the real-time
external view using LIDAR (Para. 0019, 0061); 

determining whether the real-time distance is less than one or more predetermined distance levels (Para. 0019, the distance at which the roadway information is illuminated); 
displaying an alert on the single touch-screen instrument panel based on the one or more predetermined distance levels (Para. 0019, illuminating the roadway information proximate to the vehicle with light); and 
the real-time external view including a rear view at least when the vehicle is in reverse operation (Fig. 3; Para. 0021).
Zhang does not disclose the real-time external view captured by the camera including a rear view at least when the vehicle is in reverse operation. 
However, Han (Fig. 1) teaches  the real-time external view captured by the camera (195) including a rear view at least when the vehicle is in reverse operation (Para. 0048, 0134, 0290).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Han to install a rotatable camera in the device disclosed by Zhang. The motivation would have been to acquire omnidirectional image of the surroundings of the vehicle (Han; Para. 0048). 

As to claim 2, Zhang discloses the method of claim 1, wherein the navigational display comprises overlaying a navigational guide (Fig. 10) over the real-time external view, the navigational guide having 
As to claim 4, Zhang (Fig. 9) discloses the method of claim 1, further comprising overlaying one or more user interfaces for displaying vehicle or flight information (912) and receiving commands via touch input through the touch screen instrument panel display (Para. 0059, 0060, zoom).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over 1 as applied to claim Zhang and Han above, and further in view of Feyereisen et al. (US 2014/0285661 A1, hereinafter “Feyereisen”) .

As to claim 6, Zhang does not disclose the method of claim 1, further comprising modifying the real- time external view by overlaying a synthetic view based on an infrared real-time image such that the external real-time view is enhanced by the synthetic view.
However, Feyereisen teaches further comprising modifying the real- time external view by overlaying a synthetic view based on an infrared real-time image such that the external real-time view is enhanced by the synthetic view (Para. 0013, 0028-0029, Feyereisen anticipates using synthetic image for ground vehicle also). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Feyereisen to use synthetic image in the device disclosed by Zhang/Han. The motivation would have been to provide enhanced imagery of the surrounding (Feyereisen; Para. 0028). 

Claims 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Dwyer et al. (US 2014/0266664 A1, hereinafter “Dwyer”).

As to claim 7, Zhang (Fig. 1) discloses a heads-up display (145) for a vehicle (5; Para. 0019), comprising:
a touch-screen instrument panel (152; Para. 0019) comprising a single interactive display enabling user inputs to be made through the display (Para. 0057);
a camera system (102, 104) mounted to the vehicle for providing a real-time external view substantially spanning the single interactive display (Fig. 2; Para. 0020), wherein the camera system is configured for providing views in various directions (0019, 0059, the camera device FOV is adjustable), including in a rear direction, the camera system being further configured to provide a user a heads-up real-time external view in a direction behind the vehicle while the vehicle is operated in reverse (Fig. 3); and
a computer having a non-transitory memory for storing software instructions (Para. 0024, a control module) and 
a processor for executing the software instructions (Para. 0019, 0024), the computer enabling: 
at least one user interface overlaying the real-time external view to display navigational or travel information and to receive indications for directing the vehicle and managing the navigational and travel information (Fig. 3 element 16; Para. 0021, 0057-0058); 
a navigational display(16) overlaying a feature visible in the real-time external view (Para. 0020, the guidance 16 is overlay feature on the real-time image); 
a touchable icon (Fig. 8 element 912) displayed overlaying the real-time external view that highlights the feature visible in the real-time external view such that an indication received via touch input displays information about the feature (912; Para. 0027, 0058, zooming in), 

Zhang does not disclose an awareness-enhancing indicator comprising a peripheral graphic for illuminating the single interactive display substantially around its periphery.
However, Dwyer teaches an awareness-enhancing indicator comprising a peripheral graphic for illuminating the single interactive display substantially around its periphery (Fig. 2 element 105; Para. 0048). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Dwyer to include a peripheral warning system in the device disclosed by Zhang. The motivation would have been to display different level of warning to the user of the device (Dwyer; Para. 0006). 

As to claim 10, Zhang (Fig. 8) discloses the heads-up display of claim 7, wherein the feature is selected from the group consisting of vehicles, origin locations, destination locations, and geographical locations (910; Para. 0058).

As to claim 11, Zhang discloses the heads-up display of claim 7, wherein the navigational display comprises a navigational guide (Fig. 10) having one or more route indicators (1020; Para. 0061) associated with spatial coordinates corresponding to the real-time external view for providing a real- time graphical representation of a navigational path (Fig. 11; Para. 0048).

As to claim 19, Zhang discloses the heads-up display of claim 7, wherein the camera is configured to provide the real-time external view while the vehicle is operated in reverse (Fig. 3; Para. 0021). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Dwyer as applied to claim 7 above, and further in view of Abels (US 2008/0133133 A1, hereinafter “Abels”).

As to claim 8, Zhang does not explicitly disclose the heads-up display of claim 7, wherein the single interactive display substantially extends across a user compartment of the vehicle in front of a plurality of user seats.
However, Abels (Fig 1) teaches wherein the single interactive display (20) substantially extends across a user compartment of the vehicle in front of a plurality of user seats (16, 18; Para. 0023, since the infotainment system is in front of the users 16, 18 in the middle of the dashboard, it is interpreted to read on “substantially extends across a user compartment of the vehicle in front of a plurality of user seats”. ). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Abels to place the interactive display system in the middle of the dashboard in the device disclosed by Zhang/Dwyer. The motivation would have been to provide access to the interactive display system to the driver and the passenger (Abels; Para. 0023). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Han as applied to claim 7 above, and further in view of Tanaka et al. (US 2010/0089677 A1, hereinafter “Tanaka”).

As to claim 13, Zhang (Fig. 10) discloses the heads-up display of claim 7, further comprising an awareness-enhancing indicator (1040) corresponding to the at least one user interface for displaying navigational or vehicle information pertaining to a condition that requires attention (Para. 0062, the 
Zhang does not explicitly disclose highlighting a button of a menu corresponding to the at least one user interface for displaying navigational or vehicle information pertaining to a condition that requires attention. 
However, Tanaka (Fig. 9) teaches highlighting a button of a menu (46) corresponding to the at least one user interface for displaying navigational or vehicle information pertaining to a condition that requires attention (Para. 0052, the button 46 is highlighted by fainting the position marker M1).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Tanaka to include a menu button in the device disclosed by Zhang/Dwyer. The motivation would have been to provide an option for correction for any error (Tanaka; Para. 0052). 


Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Han (US 2017/0132480 A1, hereinafter “Han”) and Sarnoff et al. (US 2014/0380232 A1, hereinafter “Sarnoff”).

As to claim 14, Zhang discloses (Fig. 2) discloses an instrument panel (200) for a vehicle (Para. 0025), comprising:
a camera mounted to the vehicle;
a touch screen (Fig. 1 element 152; Para. 0019) displaying a real-time external view captured by the camera (Para. 0025, 0057), the real-time external view substantially spanning the touch screen, wherein the camera enables the real-time external view to be a backward view behind the vehicle when the vehicle is operated in reverse (Fig. 3; Para. 0021);

Zhang does not disclose a rotatable camera mounted to the vehicle;
the at least one user interface comprises a pin icon, the pin icon is touchable for toggling between an active mode and an inactive mode;
in the active mode, the pin icon is highlighted and the at least one user interface remains stationary on a portion of the touch screen such that touch gestures made into the touch screen may be used to manipulate features within the at least one user interface; and
in the inactive mode, the pin icon is not highlighted and the at least one user interface is moveable to a desired location on the touch screen by touch gestures within the at least one user interface.
However, Han (Fig. 1) teaches a rotatable camera (195) mounted to the vehicle (Para. 0045).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Han to install a rotatable camera in the device disclosed by Zhang. The motivation would have been to acquire omnidirectional image of the surroundings of the vehicle (Han; Para. 0048). 
And, Sarnoff teaches comprises a pin icon (Para. 0023, pinning item as a favorite), the pin icon is touchable for toggling between an active mode and an inactive mode (Fig. 2 element 130a, expanded folder interpreted as active mode, and collapsed folder interpreted as inactive mode);
in the active mode, the pin icon is highlighted (Para. 0013) and the at least one user interface (Fig. 2 element 130b) remains stationary on a portion of the touch screen such that touch gestures 
in the inactive mode, the pin icon is not highlighted (Fig. 1 element 130a; Para. 0013, 0036, the container icon is highlighted after expanding it and the other folders remain unchanged) and the at least one user interface is moveable to a desired location on the touch screen by touch gestures within the at least one user interface (Fig. 1 element 130b; Para. 0023, the folder 130b can be dragged or moved anywhere on the screen).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Sarnoff to include pinning functionality in the device disclosed by Zhang/Han. The motivation would have been to mark items as desired (Sarnoff; Para. 0023). 

As to claim 17, Zhang discloses the instrument panel of claim 14, wherein the at least one user interface includes a navigational aid for displaying a traffic guide (Fig. 10 element 1020; Para. 0061).

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Makino et al. (US 2010/0114438 A1) discloses a park assist system in a vehicle (Fig. 3). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625